DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to Applicant’s RCE filed on April 07, 2022 in which claims 1, 2, 6, 11, 16, 21 and 26 have been amended. Claims 4, 14, and 24 were previously canceled. Thus, claims 1-3, 5-13, 15-23, and 25-30 are pending in the application.  
                             Continued Examination Under 37 CFR 1.114 
2.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/07/2022 has been entered.  
Claim Rejections - 35 USC § 101
3. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
   Claims 1-3, 5-13, 15-23, and 25-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The Examiner has identified independent Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent claims 6, 16, 21 and 26.
Claim 1 is directed to a method which is one of the four statutory categories of invention (Step 1: YES).
The claim 1 recites a series of steps, e.g.,  obtaining, at a mobile terminal from the counterparty machine, via an indirect connection over a network, characteristic content associated with the digital transaction wherein the characteristic content is to be displayed in a trusted user interface (TUI) provided by the mobile terminal, wherein the TUI displays content associated with a counterparty application executing on the mobile terminal; and wherein the digital transaction comprises accessing a sensitive resource of the mobile terminal maintained in a trusted execution environment (TEE); sending, by the mobile terminal via the network, data associated with the characteristic content to an authentication server and normalization data; and obtaining, from the authentication server via the network, a result of an authentication judgment by the authentication server, the authentication judgment based on the data associated with the characteristic content and a reference item of content, wherein the characteristic content comprises an image rendered at the mobile terminal, wherein the image is associated with at least one of a counterparty, counterparty ID information, or alphanumeric information to be displayed in the trusted user interface and wherein the normalization data comprises data specifying a value of at least one parameter associated with rendering the characteristic content at the mobile terminal. These limitations (with the exception of italicized portions), under their broadest reasonable interpretation, when considered collectively as an ordered combination, is a process that covers Certain Methods of Organizing Human Activity such as Fundamental economic principles or practices and Commercial or legal interactions. Authenticating a machine to a transaction is a way of mitigating the risk and mitigating the risk has been identified as a fundamental economic practice as per the October 2019 Update: Subject Matter Eligibility, page 5.  In addition, processing a transaction is fulfilling the agreement in the form of contracts and hence it is also a Commercial Interaction. As per the October 2019 Update: Subject Matter Eligibility, page 5, Commercial or Legal interaction has been identified under Certain Methods of Organizing Human Activity. The claim 1 also recites a mobile terminal, a machine, a network, a trusted execution environment (TEE), digital and an authentication server which do not necessarily restrict the claim from reciting an abstract idea.  That is, other than, a mobile terminal, a machine, a network, a digital transaction, a trusted user interface(TUI), trusted execution environment (TEE), digital and an authentication server, nothing in the claim precludes the steps from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim 1 recites an abstract idea (Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional elements of a mobile terminal, a machine, a network, a digital transaction, a trusted user interface(TUI), trusted execution environment (TEE), digital and an authentication server, result in no more than simply applying the abstract idea using generic computer elements. The specification describes the additional elements of a mobile terminal, a machine, a network, a digital transaction, a trusted user interface(TUI), trusted execution environment (TEE), digital and an authentication server, to be generic computer elements (Fig. 1, [0008-0009], [0016-0017], [0032], [0041], [0044]).  Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional elements of a mobile terminal, a machine, a network, a digital transaction, a trusted user interface(TUI), trusted execution environment (TEE), digital and an authentication server, are recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement. The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). The limitations (with the exception of italicized portions), obtaining, at a mobile terminal from the counterparty machine, via an indirect connection over a network, characteristic content associated with the digital transaction to be displayed in a trusted user interface (TUI) provided by the mobile terminal, wherein the TUI displays content associated with a counterparty application executing on the mobile terminal maintained in a trusted execution environment (TEE), amount to mere data gathering, which is a form of insignificant extra-solution activity. Also, sending, by the mobile terminal via the network, data associated with the characteristic content to an authentication server and normalization data, is a form of insignificant extra-solution activity. Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Therefore, the claim 1 is directed to an abstract idea (Step 2A -Prong 2: NO). 
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a mobile terminal, a machine, a network, a digital transaction, a trusted user interface (TUI), trusted execution environment (TEE), digital and an authentication server, are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). The limitations which have been identified as insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decision cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt or storing of data over a network is a well-understood, routine and conventional function of a computer when it is claimed in a merely generic manner. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Thus, claim 1 is not patent eligible (Step 2B: NO). 


Claim 11 analysis : 
Claim 11 is directed to a system which is one of the four statutory categories of invention (Step 1: YES).
The claim 11 recites, e.g.,  a display; a network interface; a processor; and a memory containing instructions, which when executed by the processor, cause the apparatus to: obtain, via the network interface over an indirect connection over a  network, from a counterparty machine, characteristic content associated with a digital transaction, wherein the characteristic content is to be displayed on the display in a trusted user interface (TUI) provided by the apparatus, wherein the TUI displays content associated with a counterparty application executing on the apparatus, and wherein the digital transaction comprises accessing a sensitive resource of the apparatus maintained in a trusted execution environment (TEE), send, via the network interface over the network, data associated with the characteristic content and normalization data to an authentication server, and obtain, via the network interface over the network, from the authentication server, a result of an authentication judgment by the authentication server, the authentication judgment based on the data associated with the characteristic content and an item of reference content, wherein the characteristic content comprises an image as rendered at the apparatus, wherein the image is associated with a counterparty, counterparty ID information, or alphanumeric information to be displayed in the TUI, and wherein the normalization data comprises data specifying a value of at least one parameter associated with rendering the characteristic content at the apparatus. These limitations (with the exception of italicized portions), under their broadest reasonable interpretation, when considered collectively as an ordered combination, is a process that covers Certain Methods of Organizing Human Activity (Fundamental Economic Practice). Authenticating a machine to a transaction is a way of mitigating the risk and mitigating the risk has been identified as a fundamental economic practice as per the October 2019 Update: Subject Matter Eligibility, page 5).  In addition, processing a transaction is fulfilling the agreement in the form of contracts and hence it is also a Commercial Interaction. As per the October 2019 Update: Subject Matter Eligibility, page 5, Commercial or Legal interaction has been identified under Certain Methods of Organizing Human Activity. The claim 11 also recites a display, a network interface, a processor, a memory, a machine, a network, a trusted execution environment (TEE), digital and an authentication server which do not necessarily restrict the claim from reciting an abstract idea.  That is, other than, a display, a network interface, a processor, a memory, a machine, a network, a trusted execution environment (TEE), digital and an authentication server nothing in the claim precludes the steps from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim 11 recites an abstract idea (Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional elements of a display, a network interface, a processor, a memory, a machine, a network, a trusted execution environment (TEE), digital and an authentication server, result in no more than simply applying the abstract idea using generic computer elements. The specification describes the additional elements of a display, a network interface, a processor, a memory, a machine, a network, a trusted execution environment (TEE), digital and an authentication server, to be generic computer elements (Fig. 1, [0008-0009], [0016-0017], [0032], [0041], [0044]).  Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional elements of a display, a network interface, a processor, a memory, a machine, a network, a trusted execution environment (TEE), digital and an authentication server, are recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement. The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Therefore, the claim 11 is directed to an abstract idea (Step 2A -Prong 2: NO). 
The claim 11 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a display, a network interface, a processor, a memory, a machine, a network, a trusted execution environment (TEE), digital and an authentication server, are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Thus, claim 11 is not patent eligible (Step 2B: NO).
Similar arguments can be extended to other independent claims 6, 16, 21 and 26 and hence the claims 6, 16, 21 and 26 are rejected on similar grounds as claim 1.
Dependent claims 2-3, 5, 7-10, 12-13, 15, 17-20, 22-23, 25 and 27-30 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
For instance in claims 2, 12 and 22, the steps, “wherein the data associated with the characteristic content comprises item display data” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claims 3, 13 and 23, the steps, “wherein the data associated with the characteristic content comprises a hash of an item of characteristic content”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claims 5, 15 and 25, the steps, “determining, by the mobile terminal, whether to proceed with the digital transaction based on the result of the authentication judgment” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claims 7, 17 and 27, the steps, “wherein performing the authentication judgment comprises generating, as the item of reference content, a hash of the data associated with characteristic content of the counterparty”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claims 8, 18 and 28, the steps, “wherein the data associated with characteristic content of the counterparty comprises a hash”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claims 9, 19 and 29, the steps, “wherein the data associated with characteristic content comprises data generated from rendering an item of characteristic content for display at the mobile terminal” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claims 10, 20 and 30, the steps, “registering, by the authentication server, a reference image associated with the counterparty; generating the item of reference content from the reference image; and associating the item of reference content with counterparty ID information” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible. 
 		   Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 2 5, 6, 9-12, 15-16, 19-22, 25-26 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Handa et al., JP Patent Application Publication Number 2016/133863 in view of Gasparini et al., U.S. Patent Number (7,730,321 B2) and further in view of Ciurea et al., U.S. Patent Application Publication Number (2011/0258075 A1)
Regarding Claim 1,     
Handa teaches a method for authenticating a counterparty machine to a digital transaction, the method comprising :
obtaining, at a mobile terminal from the counterparty machine, via an indirect connection over a network, characteristic content associated with the digital transaction, wherein the characteristic content is to be displayed in a trusted user interface (TUI) provided by the mobile terminal, wherein the TUI displays content associated with a counterparty application executing on the mobile terminal (See at least Fig. 1, Fig. 4, [0023], [0033], “The control part 35 functions as a display control means, a first transmission means, and a second transmission means”. Communication network 2 such as the Internet is equivalent to the indirect connection over a network);
sending, by the mobile terminal via the network, data associated with the characteristic content to an authentication server and normalization data (See at least Fig. 1, Fig. 4, [0033]);
wherein the normalization data comprises data specifying a value of at least one parameter associated with rendering the characteristic content at the mobile terminal (See at least [0033], [0036], [0067], “the control unit 45 receives transaction information included in the input information of the transaction screen transmitted from the user terminal 3a to the service provider server 1 from the service provider server 1, compares the transaction information extracted from the capture image data Im with the extracted transaction information, and displays the comparison result on the display unit 41.The control part 45 functions as an illegal transaction detection means in the present invention”).
However, Handa does not explicitly teach,
wherein the digital transaction comprises accessing a sensitive resource of the mobile terminal maintained in a trusted execution environment (TEE) ;
obtaining, from the authentication server, via the network, a result of an authentication judgment by the authentication server, the authentication judgment based on the data associated with the characteristic content and a reference item of content ;
wherein the characteristic content comprises an image rendered at the mobile terminal, wherein the image is associated with at least one of a counterparty, counterparty ID information, or alphanumeric information to be displayed in the trusted user interface.
Gasparini, however, teaches,
wherein the digital transaction comprises accessing a sensitive resource of the mobile terminal maintained in a trusted execution environment (TEE) (See at least Column 13, lines 35-41, Column 15, lines 55-67, secure connection provided by encrypted communication manager is equivalent to a trusted execution environment, stored password serves as the sensitive resource);
obtaining, from the authentication server, via the network, a result of an authentication judgment by the authentication server, the authentication judgment based on the data associated with the characteristic content and a reference item of content (See at least Column 29, lines 10-47; column 30, lines 37-61; Figure 2B; The merchant identifier, i.e. data associated with the characteristic content, is validated against a set of merchant identifiers and account numbers stored in account database, i.e. a reference item of content. If the authentication fails, payment application provides a redirect command to browser 264 containing an error code for error processing. Otherwise, it proceeds to authenticate the user and an indication of whether the payment transaction succeeded or failed, based on the data associated with the characteristic content, is sent to the browser).
Both Handa and Gasparini are in the same technical field of fraud detection. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Handa to incorporate the disclosure of Gasparini. The motivation for combining these references would have been to provide a more efficient and secure manner of processing a financial transaction by comprehensive authentication process and thus preventing fraudulent transactions (Gasparini, Column 13, lines 35-41). Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, Handa and Gasparini combined do not explicitly teach,
wherein the characteristic content comprises an image rendered at the mobile terminal, wherein the image is associated with at least one of a counterparty, counterparty ID information, or alphanumeric information to be displayed in the trusted user interface.
Ciurea, however, teaches,
wherein the characteristic content comprises an image rendered at the mobile terminal, wherein the image is associated with at least one of a counterparty, counterparty ID information, or alphanumeric information to be displayed in the trusted user interface (See at least [0055-0056], “the image includes the characteristics of the merchant access device such as a shape of the merchant access device, a color or arrangement of colors on the merchant access device, the identifier, etc.”, “merchant database 156 may store at least one of information indicating a shape of merchant access device 132, information indicating a color or arrangement of colors on merchant access device 132, information indicating an arrangement of elements provided on merchant access device 132, wherein the elements include at least one of a keypad, a display, and information indicating a unique identifier associated with the merchant access device located outside a display of the merchant access device”).
Handa, Gasparini and Ciurea are in the same technical field of fraud detection. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Handa and Gasparini to incorporate the disclosure of Ciurea. The motivation for combining these references would have been to provide a more efficient and secure manner of processing a financial transaction as illustrated by Ciurea. Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 2,     
The combination of Handa, Gasparini and Ciurea teach the method of claim 1, 
In addition, Ciurea teaches,
wherein the data associated with the characteristic content comprises item display data ([0055-0056], the image includes the characteristics of the merchant access device such as a shape of the merchant access device, a color o arrangement of colors on the merchant access device, the identifier, etc). 
Regarding Claim 5,     
Handa teaches,
determining, by the mobile terminal, whether to proceed with the digital transaction based on the result of the authentication judgment (Claims 8-9, “if the comparison result does not match, the second terminal transmits an instruction to stop the transaction to the server”).
Regarding Claims 6, 11, 16, 21 and 26,    
Independent claims 6, 11, 16, 21 and 26 are substantially similar to independent claim 1 and hence rejected on similar grounds. In addition, claims 21 and 26 also recite a non-transitory computer-readable medium which is inherent in the disclosure of Gasparini. 
Regarding Claim 9,     
The combination of Handa, Gasparini and Ciurea teach the method of claim 6, 
In addition, Ciurea teaches,
wherein the data associated with characteristic content comprises data generated from rendering an item of characteristic content for display at the mobile terminal ([0055-0056]). 
Regarding Claim 10,     
The combination of Handa, Gasparini and Ciurea teach the method of claim 6, 
In addition, Ciurea teaches,
registering, by the authentication server, a reference image associated with the counterparty ([0055], [0072], reference image); 
generating the item of reference content from the reference image ([0055], [0072],  “Prior to the transaction, images, or other information about various merchant access devices used at various merchants may be stored in the database and may be mapped to merchant access device identifiers”). 
associating the item of reference content with counterparty ID information ([0055], [0072], the database may store an association between the identifier of merchant access device and at least one of the images of merchant access device). 
Regarding Claims 12 and 22, 
Claims 12 and 22 are substantially similar to claim 2 and hence rejected on similar grounds.
Regarding Claims 15 and 25, 
Claims 15 and 25 are substantially similar to claim 5 and hence rejected on similar grounds.
Regarding Claims 19 and 29, 
Claims 19 and 29 are substantially similar to claim 9 and hence rejected on similar grounds.
Regarding Claims 20 and 30, 
Claims 20 and 30 are substantially similar to claim 10 and hence rejected on similar grounds.
6.	Claims 3, 7, 8, 13, 17, 18, 23, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Handa in view of Gasparini in view of Ciurea and further in view of de Oliveira et al., U.S. Patent Application Publication Number 2011/0246369 A1.
Regarding Claim 3,     
The combination of Handa, Gasparini and Ciurea teach the method of claim 1, 
However, Handa, Gasparini and Ciurea combined do not teach,
wherein the data associated with the characteristic content comprises a hash of an item of characteristic content.
de Oliveira, however, teaches,
wherein the data associated with the characteristic content comprises a hash of an item of characteristic content (Fig. 1, 2, [0026-0028], when a payment card is swiped at a point of validation terminal, a validation cryptogram is compared with validation cryptogram values stored m a database, wherein the validation cryptograms may be based on a merchant identifier, etc., and/or specific to a transaction, and the validation cryptograms may be generated using hashing). 
Handa, Gasparini, Ciurea and de Oliveira are in the same technical field of fraud detection. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Handa, Gasparini and Ciurea to incorporate the disclosure of de Oliveira. The motivation for combining these references would have been to provide a more efficient and secure manner of processing a financial transaction by identifying and validating a consumer. Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 7,     
The combination of Handa, Gasparini and Ciurea teach the method of claim 6, 
However, Handa, Gasparini and Ciurea combined do not teach,
wherein performing the authentication judgment comprises generating, as the item of reference content, a hash of the data associated with characteristic content of the counterparty.
de Oliveira, however, teaches,
wherein performing the authentication judgment comprises generating, as the item of reference content, a hash of the data associated with characteristic content of the counterparty ([0043], [0026-0028], after generating a validation cryptogram, a merchant validation server stores the validation cryptogram to a database containing valid validation cryptogram values. When a payment card is swiped at a point of validation terminal, the validation cryptogram is compared with the validation cryptogram values stored in the database, wherein the validation cryptogram may be based on a merchant identifier, etc., and/or specific to a transaction, and the validation cryptogram may be generated using hashing). 
Regarding Claim 8,     
The combination of Handa, Gasparini and Ciurea teach the method of claim 6, 
However, Handa, Gasparini and Ciurea combined do not teach,
wherein the data associated with characteristic content of the counterparty comprises a hash.
de Oliveira, however, teaches,
wherein the data associated with characteristic content of the counterparty comprises a hash ([0043], [0026-0028]). 
Regarding Claims 13 and 23, 
Claims 13 and 23 are substantially similar to claim 3 and hence rejected on similar grounds.
Regarding Claims 17 and 27, 
Claims 17 and 27 are substantially similar to claim 7 and hence rejected on similar grounds.
Regarding Claims 18 and 28, 
Claims 18 and 28 are substantially similar to claim 8 and hence rejected on similar grounds. 


                                        		Response to Arguments 
7. 	Applicant's arguments filed March 07, 2022 have been fully considered but they are not persuasive due to the following reasons:
8.	With respect to the rejection of all claims under 35 U.S.C. 101, Applicant states (on pages 15-17) that, “claim 1 is directed to an improvement in network security.”
	Examiner respectfully disagrees and notes that the amendments to the claim 1 only further define the data being used however a specific abstract idea is still an abstract idea. The advantages over conventional systems are directed towards improving the abstract idea. The improvements discussed in the amended claim 1 are simply directed to the abstract idea itself and do not result in any computer functionality or technical/technology improvement. All the features in the Applicant’s claims can at best be considered an improvement in abstract idea.  Examiner also notes that the claim 1 is not directed to an improvement in network security. Although, the connection between the mobile terminal and a counterparty machine is indirect over a network, the network is still simply being used for transferring the data back and forth.  The specification describes the additional elements of a mobile terminal, a machine, a network, a digital transaction, a trusted user interface (TUI), trusted execution environment (TEE), digital and an authentication server, to be generic computer elements (see Fig. 1, [0008-0009], [0016-0017], [0032], [0041], [0044]).  Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The claims at issue do not require any nonconventional computer, network, or other components, or even a non-conventional and non-generic arrangement of known, conventional pieces but merely call for performance of the claimed functions on a set of generic computer components.  The additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Hence, claim 1 is not directed to an improvement in network security.
9.	With respect to the rejection of all claims under 35 U.S.C. 101, Applicant states (on pages 18-20) that the “SRI IS Instructive as to why Claim 1 is Patent-Eligible".
	The Examiner does not see the parallel between the Applicant’s claims and those of SRI.  In SRI, the claims are directed to a method of providing network security by generating an integrated report of suspicious activity from network monitors across an enterprise network. The focus of the claims is on the specific asserted improvement in computer capabilities'—that is, providing a network defense system that monitors network traffic in real-time to automatically detect large-scale attacks.  Hence, the claims in SRI are patent eligible. However, claim 1 of the instant case is not directed to network security. Although, the connection between the mobile terminal and a counterparty machine is indirect over a network, the network is still simply being used for transferring the data back and forth.  The instant application does not provide a network defense system that monitors network traffic in real-time to automatically detect large-scale attacks. All the features in the Applicant’s claims can at best be considered an improvement in abstract idea.  The improvements discussed in the amended claim 1 are simply directed to the abstract idea itself and do not result in any computer functionality or technical/technology improvement. Also, as previously explained, “spoofing” is not recited in the claims and also not supported in the specification. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26.  Examiner also notes that PTAB cases are not dispositive and are non-precedential. Furthermore, the fact patterns are not exactly the same as in the cited case therefore it cannot be used to prove eligibility of the instant application.
For these reasons and those discussed in the rejection, the rejections under 35 U.S.C. 101 are maintained. 
10.	 Applicant’s arguments regarding the 35 USC 103 rejection of record (Remarks, pages 21-23) are acknowledged, however they are not persuasive. 
11.	Applicant argues that (pages 22-23), ‘The amendment renders the rejection moot because the cited art does not disclose "obtaining, at a mobile terminal from the counterparty machine, via an indirect connection over a network, characteristic content associated with the digital transaction, wherein the characteristic content is to be displayed in a trusted user interface (TUI) provided by the mobile terminal, wherein the TUI displays content associated with a counterparty application executing on the mobile terminal, and wherein the digital transaction comprises accessing a sensitive resource of the mobile terminal maintained in a trusted execution environment (TEE)."
	Examiner respectfully disagrees and notes that as explained in the 103 rejection above, paragraphs [0023], [0033] in association with Fig.1 and Fig. 4 of Handa clearly teaches the above amended limitation. Paragraph [0023] of Handa states, “The service provider server 1 and the user terminals 3A and 3B perform data communication via a communication network 2 such as the Internet. Further, in the example of FIG. 1, an attacker server 4 that attempts to execute an illegal transaction by falsifying the communication content between the service provider server 1 and the user terminal 3A is connected to the communication network 2.” A communication network 2 such as the Internet serves as the indirect connection over a network. An attacker server 4 attempting to execute an illegal transaction by falsifying the communication content can be interpreted as injecting malicious content posing as authentic content. Hence, the combination of Handa and Gasparini as cited in the above 103 rejection teaches the above limitation. 
	Thus, the applicant’s arguments are not persuasive. 
				Prior Art made of Record
12.     The following prior art made of record and not relied upon is considered pertinent: 
        Xu et al. (U.S. 2014/0120886 A1) discloses a method utilizing barcode images to communicate between a mobile terminal and a backend server and a mobile terminal thereof, which can correctly decode a barcode image of any code format, ensure the security of user information, and provide services on the side of the mobile terminal in the absence of the backend server. 
					Conclusion
13.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVIN SHAH whose telephone number is (571)272-2981. The examiner can normally be reached on M-F 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /B.D.S./Examiner, Art Unit 3693     
                                                                                                                                                    June 12, 2022 

/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
June 13, 2022